Case: 19-13156   Date Filed: 03/05/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-13156
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 4:18-cv-00767-LSC-GMB



LARRY G. COKER,

                                                         Petitioner-Appellant,

                                versus

WARDEN,
ATTORNEY GENERAL OFFICE, STATE OF ALABAMA,
DEWAYNE ESTES,

                                                     Respondents-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                            (March 5, 2020)
               Case: 19-13156      Date Filed: 03/05/2020     Page: 2 of 4



Before JILL PRYOR, LAGOA, and TJOFLAT, Circuit Judges.

PER CURIAM:

      Larry Coker, an Alabama prisoner, filed a 28 U.S.C. § 2254 petition in the

District Court for the Northern District of Alabama. The District Court held that it

lacked jurisdiction to consider his petition because it was successive and

unauthorized. Therefore, the Court dismissed his petition. Coker appeals the

dismissal.

      On appeal, Coker also moves for summary judgment, arguing that he is

entitled to relief because the Appellees have not filed a brief in connection with

this appeal.

      We deny Coker’s motion for summary judgment as inappropriate on appeal

and affirm the dismissal of his unauthorized, successive § 2254 petition.

                                            I.

      Coker’s motion for summary judgment is not an appropriate avenue for

relief on appeal. Summary judgment motions brought under Federal Rule of Civil

Procedure 56 are not to be considered and adjudicated for the first time in the

Circuit Courts of Appeal. See Fed. R. Civ. P. 1 (“These rules govern the procedure

in all civil actions and proceedings in the United States district courts . . . .”

(emphasis added)). Accordingly, we deny Coker’s motion for summary judgment.

                                           II.


                                            2
                 Case: 19-13156    Date Filed: 03/05/2020     Page: 3 of 4



         We next consider the District Court’s dismissal of Coker’s § 2254 petition.

The District Court (A) properly concluded that the petition was successive, and

therefore (B) properly dismissed the petition because it was unauthorized.

                                            A.

         We review de novo whether a habeas corpus petition is successive.

Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1324 (11th Cir. 2017) (en

banc).

         A petition is successive if the petitioner challenged the same judgment in a

previous § 2254 petition and the previous petition was dismissed as time-barred.

See id. at 1325–26 (“When [the petitioner’s] first federal petition was dismissed as

untimely, [he] lost his one chance to obtain federal habeas review of his 1998

judgment. Because [his new] petition challenges the 1998 judgment a second time,

the district court correctly dismissed it as second or successive.” (citation

omitted)). Here, Coker had already challenged the relevant convictions in a prior §

2254 petition, and that petition was dismissed with prejudice as time-barred.

Therefore, the District Court correctly concluded that Coker’s new petition was

successive. 1



         1
          Coker contends that his petition is not successive because he was retried and
reconvicted after filing his first petition. The record does not support his contention.
        The proceedings to which he alludes were motions for post-conviction relief under
Alabama Rule of Criminal Procedure 32, which were ultimately denied. Therefore, Coker was
not retried, reconvicted, or resentenced.
                                             3
               Case: 19-13156      Date Filed: 03/05/2020    Page: 4 of 4



                                             B.

      Before a second or successive § 2254 petition may be filed, the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) requires the

appropriate Circuit Court of Appeals—here, the Eleventh Circuit—to authorize the

district court to consider the petition. 28 U.S.C. § 2244(b)(3)(A). Without such

authorization, a district court lacks jurisdiction to entertain the petition. Farris v.

United States, 333 F.3d 1211, 1216 (11th Cir. 2003). Here, this Court did not

authorize the District Court to consider Coker’s petition. Therefore, because

Coker’s petition was successive, and because this Court did not authorize the

District Court to consider the petition, the District Court did not err in dismissing

Coker’s petition for lack of jurisdiction.

                                             III.

      Accordingly, Coker’s motion is denied, and the judgment of the District

Court is affirmed.

      MOTION DENIED, and AFFIRMED.




                                              4